Title: From Abigail Smith Adams to Thomas Baker Johnson, 3 October 1813
From: Adams, Abigail Smith
To: Johnson, Thomas Baker



Dear Sir
Quincy October 3d 1813

Your Letter of July 13th Should not have lain So long unanswerd but for the affliction of my Family. I could not write, my mind has been too much agitated, and distresst, by the Sickness and Death of my Dear and only daughter, Mrs Smith, whom you well knew.
She came here, from the interiour of Nyork, where She has resided for the last Six years, in the Month of july, very Sick, as She had been through the winter, with a Cancer two years Since. she had one, extracted, and we hoped and beleived that a perfect cure was effected, but the disease had taken Such hold of her constitution as to destroy it. yet She travelld three hundred miles, once more to see her Parents, and to resign her Life in their Mansion. upon the 15th of August, after Severe and distressing Sufferings, under which She exhibited, that patience and resignation which Religion only can inspire, She departed this Life, leaving her Bereved Parents, Husband and children to weep the loss of departed worth; to them She was most dear.
you so feelingly, so pathetically, and with Such fillial piety, recollect and embalm the memory of your Mother by a recital of her worth, and her Maternal tenderness for you, that I am sure you cannot be indifferent to the affliction of your Friends and therefore, make no apology for calling up your Sympathy upon this melancholy event, so distressing to me.
your Mother always did you ample justice when writing of you to me, and I can bear witness to her memory, that her affection, and attachment to you, was not inferiour to your own. I have not any Letters of a later date from St Petersburgh than the 1st of May, altho I now look for interesting intelligence daily.
with respect to the Event, about which you inquire, I answer I am to this moment in as perfect ignorance as you are. My reflections have been similar to your own, and I own, have given me much uneasiness upon their account. I fear ways and means are wanting, and with this impression, I consider it a rash Step—
In a Letter from mr A of Jan’ry the 30th he Says mr W S S——h is Soon to be married to miss C J——n upon the 18 of Feb’ry he again writes, last Evening Mr W S S, was married to miss C J——n and in a Letter dated in may Mr W S S writes to his Brother, “when I come to America, you will See me in a new Character, of which please to inform my Father and Mother”
To mrs Smith it never was made known, for the reason which you have Sugested in your Letter
when I know more, I will inform you—
I have not any late Letters from washington when I heard, your Family were all well—
I congratulate you upon the noble and brilliant victory of commodore Perry upon Lake Erie—Such victories will be our most able Negotiaters—Britain was never So feild upon what She presumes to call, her own Element. her divorced Children have neither lost their Blood or Spirit, but in the new Edition are improved and corrected—
It will always give me pleasure to hear from you—and to learn your welfare, for be assured that I am / your Friend
Abigail Adams